UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6852


MATTHEW R. DESCAMPS,

                       Plaintiff – Appellant,

          v.

BUSH, BOP; WARDEN ZYCH, USP Lee; WARDEN, USP Florence; SIS
LTS. FLORENCE; W. ANDERS, USP Lee,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00251-GEC)


Submitted:   October 13, 2011              Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew R. Descamps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew R. Descamps appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b)(l) (2006) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).           We have reviewed the

record and find that this appeal is frivolous.              Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Descamps    v.   Bush,    No.   7:11-cv-00251-GEC   (W.D.    Va.    June   27,

2011).     We deny Descamps’s motions for stay pending appeal and

the preparation of transcripts at the Government’s expense.                 We

dispense    with   oral     argument   because   the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                       2